Citation Nr: 0123658	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for recurrent low back 
pain, status post L3-4 hemilaminectomy, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) that denied the claim at issue.  

In June 2001, a videoconference hearing was held before the 
undersigned, who was appointed by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2001); 
38 C.F.R. § 20.700(e) (2000).  A transcript of the hearing is 
of record.  


REMAND

Additional evidentiary development of the record is in order.  
The veteran filed the current claim in October 1998.  The 
last VA examination of the veteran's spine occurred in 
November 1998.  Subsequent to that examination, the veteran 
underwent a right L3-4 partial hemilaminectomy in July 1999.  
Prior to that operation, the veteran's surgeon, Dr. Carter S. 
Harsh, had recommended a magnetic resonance imaging (MRI) 
examination.  According to a statement from the veteran, the 
MRI was scheduled for June 28, 1999, at St. Vincent's 
Hospital.  The report of that MRI is not of record.  

On July 26, 1999, Dr. Harsh examined the veteran and found 
that he was showing excellent recovery.  At that time, the 
veteran reported that he was doing well, was pleased with his 
progress, and was having no significant pain other than some 
mild intermittent right buttock and leg pain.  Dr. Harsh 
recommended that the veteran return to his chiropractor, 
Marcus R. O'Mary, DC, for conditioning for "several weeks," 
and follow-up with him as needed.  Although Dr. O'Mary's 
office notes through July 1999 are of record, those 
reflecting treatment after that date are not.  

During his June 2001 videoconference hearing, the veteran's 
representative argued that although the veteran has had 
surgery performed on his back, the surgery has not improved 
the symptoms of his service-connected low back disorder.  The 
veteran testified that although he experienced pain when 
bending forward and from side to side, he has not had the 
range of motion of his back tested since his low back 
surgery.  The veteran also indicated during his hearing, that 
he had not received treatment for his back from any medical 
care provider other than his family practitioner (Dr. 
Johnson) since his operation.  He has provided his treatment 
records from Dr. Johnson through February 15, 2001.

Although the veteran indicated during his June 2001 
videoconference hearing, that he had not received treatment 
for his back from any medical care provider other than his 
family practitioner since his operation, the record suggests 
that he may have received treatment from his chiropractor 
and/or surgeon following his surgery.  Furthermore, it does 
not appear that his complete hospitalization records from St. 
Vincent's are of record.  Accordingly, on remand, the RO 
should obtain the complete VA and private treatment records 
for the veteran's low back, from 1999 to the present.  38 
U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45, 620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)(3)).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(e)).  .

Finally, after all his treatment records have been obtained, 
the veteran should be afforded an appropriate VA examination 
to determine the severity of his low back disorder.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Ask the veteran whether he has had 
any treatment from the Birmingham VA 
Medical Center (or any other VA facility) 
since June 1999.  If so, obtain and 
associate with the claims file the VA 
treatment records from June 1999 to the 
present.

2.  Ask the veteran to provide releases 
for the private treatment records for his 
back, from the following:

(a)  Carter S. Harsh, M.D., from July 1999 
to the present;

(b)  Marcus R. O'Mary, DC, from August 
1999 to the present;

(c)  St. Vincent's Hospital of Birmingham, 
Alabama, from June 1999 to the present (to 
include a June 1999 MRI report).  

(d)  Steve D. Johnson, M.D., from February 
2001 to the present.

If any development undertaken pursuant to 
information or releases provided by the 
veteran is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159(e)). 

3.  Once the foregoing development has been 
accomplished to the extent possible, the 
veteran should be afforded an appropriate VA 
examination to determine the severity of his 
service-connected low back disorder.  The 
examiner should be asked to review the claims 
file and this remand in connection with the 
examination.  All necessary tests should be 
done, including range of motion studies.  
Whether there is likely to be additional 
limitation of function attributable to pain 
on use or during flare-ups should be 
indicated, as well as the extent of such 
additional limitation of function.  The 
ranges of motion of the veteran's low back 
should be expressed in degrees, with a 
description as to which point in the motion 
that pain is evidenced.  The examiner should 
describe whether there is muscle spasm, 
absent ankle jerk, or other neurological 
findings present at the site of the diseased 
disk, and to address the frequency of attacks 
and periods of relief.  The examiner is asked 
to state what normal range of motion would 
be.

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the Veterans 
Claims Assistance Act of 2000 has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


